             Case 19-34698 Document 655 Filed in TXSB on 10/05/20 Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                        §
    In re:                                              §       Chapter 11
                                                        §
    KP ENGINEERING, LP, et al.,                         §       Case No. 19-34698 (DRJ)
                                                        §
                                                        §       (Jointly Administered)
                             Debtors.1                  §
                                                        §

LIQUIDATION TRUSTEE’S NOTICE OF RETENTION OF COUNSEL AND OTHERS

             Please take Notice that pursuant to Section 3.6(h) of the KP Engineering Liquidation Trust

Agreement, Michael D. Warner, the Liquidation Trustee, has retained Foley & Lardner, LLP, as a

professional, to provide services in connection with the administration of the KP Engineering

Liquidation Trust.


                                                               Respectfully submitted,
    Dated: October 5, 2020

                                                       By:     /s/ Michael D. Warner
                                                               Michael D. Warner (TX Bar No. 00792304)
                                                               COLE SCHOTZ P.C.
                                                               301 Commerce Street, Suite 1700
                                                               Ft. Worth, TX 76102
                                                               (817) 810-5250
                                                               (817) 810-5255 (fax)
                                                               mwarner@coleschotz.com

                                                               KP Engineering Liquidation Trustee




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
KP Engineering, LP (7785) and KP Engineering, LLC (0296). The location of the Debtors’ corporate headquarters
and the Debtors’ service address is: 5555 Old Jacksonville Highway, Tyler, TX 75703.



61168/0001-21411545v1
         Case 19-34698 Document 655 Filed in TXSB on 10/05/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of October, 2020, a true and correct copy of the above
and foregoing has caused to be served by electronic transmission to all registered CM/ECF users
appearing in these cases.
                                               /s/ Michael D. Warner
                                               Michael D. Warner




                                                2
61168/0001-21411545v1
